Title: To Thomas Jefferson from John Cockle, 17 December 1807
From: Cockle, John
To: Jefferson, Thomas


                        
                            Respected Sir
                            
                            Newark Newjersey Decemb. 17. 1807
                        
                        Altho I understand that the president of the U.S. does not receive communication generally from his fellow
                            Citizens, I beg leave in this instance to intrude a Subject for his Consideration, in which I am deeply interested & delicately situated; in setation thereof I shall Confine myself closely to the Subject & its
                            required Explanation.
                        In the years 91. 92. 93 & 94 I was a merchant in Charleston So Ca. from severe losses and great detention
                                of a large property. (occasioned by the Embargoe at Bourdeaux) being detained I  was compell’d to Stop payment—. I owed J. Holmes the then Collector for that district a Bale of $3242.73 for
                            duties—in the year 1797 When I was compell’d to take the benifit of the Act of the U.S. (being then Confined by the
                            Attorney I gave Mr. Simons who superceded Mr. Holmes in the office an assignment of a Shipment of
                            Coffee I had made in the Ship Charlottee  James Lindsay Master for
                            Bremen Costing in Charleston £642.17.4 CaSlg or $2755.23. This Ship with her Cargoe was captured by the French & after a
                            detention of 15 months (so clear was every thing) was with her Cargoe Condemn’d; the Collector knew
                            this when the assignment was made. but Expected “as we thenbuy
                            Commissioners in France.” negotiating that provision would be made for Such Spiolations, which was the case. as an article to that Effect was one of the Treaty, on its being sent to this Country for ratification,
                            the article which had created so much anxiety & delay was Expunged by the
                            Senate of the U.S. it is however alledged that by the Exonoiration of the former Treaty with France “I believe the one of
                            1776” the U.S. reaped important advantages & therefore they Expunged the article which went to
                            make provision for Spiolations Committed on our Commerce, be that as it may the Government of the U.S. are certainly bound
                            to its Citizens for a competent indemnification for Such losses— on a revision of the transactions of Mr Holmes by Mr
                            Simons it was found that Trick Holmes fraudelently Obtained from the Custom house a Debenture
                            amountg to $1385.37 wh he had promised should be retained to meet my Bond for the same amount having after I had
                            secured the Dutys on a Cargoe of Coffee, sold him the same at short price; he cancelling the first Bond & I presumed he
                            would the second. “It was an oversight in the Callrs.” 
                            & thereby had the use of this money for Eight Years. before it was discovered & then Simons instead
                            of making him pay the interest. “as he was a rich man” liquidated the a/c with him as he pleased
                            without Consulting me, as I had instituted a suit against him for the same, conceiving I had a right So to do, having paid
                            the government by assignment of my Shipment to Bremen—the receipt of this sum reduces the Balce to $1857.36 against
                            which the U.S. have $2755.23— owing to my distress & Embarrassment. I never Look up my Bonds. Mr.
                            Gallatin has the information on this Subject from the District Attorney, who Simons Employed to sue, my Suretys (I having
                            left the Country) notwithstanding I informed him of all the circumstances & sent him the a/c
                            render’d me by Mr. Holmes & he could not have forgot that I gave him an assignment for nearly the Balance.
                        Under the last Convention with France I had a claim which it recognised, having a Vessel & Cargoe
                            detained during all the Embargoe & the law did for the same as rendered by Mr. Skipwith “by order of
                                Government” way upwards of 28000 livres. which with the interest thereon. “which the Treaty
                            Embraced” would have amounted to $10,000. instead of which the whole of the interest was Struck off by the French Minister
                            & the claim reduc’d to $3750; the portage Bill of this Vessel alone amounted to 500 Guineas on her return to Charleston; besides costing during her detention at Bourdeaux upwards of 12,000 Livres by a Letter from Simons in 1804 he advises me, that he had forwarded “agreeable to my
                            request” the assignment to the Secty of the Treasury. it being a thing beloning to the Government I concieved it could
                            be admitted as I am well assured claims less authorised were admitting; I dont know whether it was
                            ever sent forward. Mr Gallatin had Suggested to me that he should refuse payment of the Bills notwithstanding all those
                            circumstances, which if persisted in would not only be unwarrantable. but one of the greatest Acts of
                                injustice that could be inflicted on an Individual; the government are certainly bound to keep the assignment.
                            They have recieved it, nay they are now Debtors to the Citizens who Suffer’d by such Spiolations
                            Committed on their Commerce— I am aware at this period of the more momentous Circumstances that
                            Command all the attention & time of your Excellency; but the delicacy of my situation with a Wife & large family of Children are such as I presume will Excite your attention to this
                            transaction. I have been waiting the receipt of these Bills as the only resourse I have left to give me an  in Life. Only one half belong to me; I had also detained at Bourdeaux
                            two Cargoes & had to pay largely for permission to Export the same. after the Embargoe was raised; our House actually
                            lost $4000 by that Event— In Expectation of that justice which the government has always manifested to individuals.
                            Situated as I am I beg your Consideration of this Subject in its fulest Extent. in Expectation of hearing from you in due
                            time I have the honor  to remain Sir with sentiments of perfect Consideration & Respect Your very Hble Servant
                        
                            Jno Cockle
                            
                        
                    